Name: Commission Directive 1999/78/EC of 27 July 1999 amending Commission Directive 95/10/EC (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural activity;  foodstuff;  consumption;  marketing
 Date Published: 1999-08-07

 Avis juridique important|31999L0078Commission Directive 1999/78/EC of 27 July 1999 amending Commission Directive 95/10/EC (Text with EEA relevance) Official Journal L 209 , 07/08/1999 P. 0022 - 0022COMMISSION DIRECTIVE 1999/78/ECof 27 July 1999amending Commission Directive 95/10/EC(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs(1), as last amended by Directive 98/87/EC(2), and in particular Article 10(d) thereof,(1) Whereas Commission Directive 94/39/EC establishing a list of intended uses of animal feedingstuffs for particular nutritional purposes(3), as amended by Commission Directive 95/9/EC(4), foresees the compulsory labelling declaration of the energy value of dog and cat food intended for some particular nutritional purposes, calculated according to EC method.(2) Whereas Commission Directive 95/10/EC of 7 April 1995 fixing the method of calculating the energy value of dog and cat food intended for particular nutritional purposes(5), lays down a method for calculating the energy value;(3) Whereas this method is not sufficiently precise and was therefore adopted only provisionally, pending the availability of satisfactory method;(4) Whereas, although some progress to improve the current equations has been achieved, this improvement is still not statistically significant; whereas it is considered to be necessary to continue the ongoing research;(5) Whereas, meanwhile, the validity of the equations laid down in Directive 95/10/EC should be extended for a defined period;(6) Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for feedingstuffs;HAS ADOPTED THIS DIRECTIVE:Article 1The date of "30 June 1998" in Article 2 of Directive 95/10/EC shall be replaced by "30 March 2002".Article 21. Member States shall bring into force not later than 30 November 1999 the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive. They shall immediately inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.2. Member States shall communicate to the Commission the text of the provisions of domestic law, which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 27 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 86, 6.4.1979, p. 30.(2) OJ L 162, 26.6.1999, p. 67.(3) OJ L 207, 10.8.1994, p. 20.(4) OJ L 91, 22.4.1995, p. 35.(5) OJ L 91, 22.4.1995, p. 39.